Citation Nr: 1043200	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-24 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to February 
1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2010.  A 
transcript of that proceeding is of record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed September 1971 rating decision, the 
originating agency denied a claim for service connection for 
bilateral hearing loss.

2.  The evidence received since the September 1971 rating 
decision includes evidence that relates to an unestablished fact 
necessary to substantiate the claim, is not duplicative or 
cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of substantiating 
the claim.

3.  The Veteran has bilateral hearing loss that is etiologically 
related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
for service connection for bilateral hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Bilateral hearing loss was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the Veteran's 
claim for service connection for bilateral hearing loss and that 
the evidence of record is sufficient to establish entitlement to 
service connection for that disability.  Therefore, no further 
development with respect to the matters decided herein is 
required under 38 U.S.C.A. §§  5103, 5103A (West 2002 and Supp. 
2009) or 38 C.F.R. § 3.159 (2009).  

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Initially, the Board notes that the claim for service connection 
for bilateral hearing loss was reopened and adjudicated on the 
merits in the February 2007 rating decision on appeal.  However, 
because the reopening of a claim is a jurisdictional matter that 
must be addressed before the Board may consider the underlying 
claim on its merits, the Board must determine this issue on its 
own.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection for bilateral hearing loss was denied in a 
September 1971 rating decision on the basis that there was no 
evidence of in-service treatment for the disability and no 
evidence of it on examination at the time of the Veteran's 
discharge from service.

The evidence received since the September 1971 rating decision 
consists of private January 1999, September 2002 and March 2004 
audiological evaluations; a December 2006 VA audiological 
examination report; a March 2007 letter from a private 
audiologist; a March 2008 statement from the Veteran's wife; and 
the Veteran's September 2006 claim and August 2010 hearing 
testimony.

The December 2006 VA audiological examination report reflects 
that the Veteran currently has bilateral hearing loss, as defined 
by VA regulation.  The audiologist was asked to provide a medical 
nexus opinion, but he indicated that he was unable to assess the 
relationship between the Veteran's hearing loss and his in-
service noise exposure without "detailed audiometric records" 
from his period of service.

In the March 2007 letter, the private audiologist wrote that he 
first evaluated the Veteran in January 1999 and found bilateral 
mild to profound high frequency sensorineural hearing loss.  He 
noted the Veteran's reported history of in-service noise exposure 
and opined that his hearing loss was consistent with such 
exposure.

The March 2008 statement from the Veteran's wife reflects that 
they first met in late 1954 and married within days of the 
Veteran's release from active duty.  She wrote that they visited 
the Veteran's parents immediately after their wedding and that 
his parents expressed concern about changes in his hearing 
ability.

Finally, in his September 2006 claim and August 2010 testimony, 
the Veteran reported that he was exposed to loud noises during 
service from the firing of guns while he was stationed aboard a 
naval destroyer.  He reported a specific incident that occurred 
in approximately 1952 involving a gun that fired over his head 
just as he was walking by it.  He stated that he noticed a 
decrease in his hearing ability during the following three days.  
He also reported that he was not wearing hearing protection at 
the time of this incident, or at any time during his exposure to 
the ship's gun fire.  The Veteran testified that he never sought 
treatment for his hearing loss during service because he was 
embarrassed. 

The Board finds that the statements of the Veteran and his wife 
are new because they establish his in-service exposure to loud 
noises, the in-service onset of his hearing loss, and the 
continuity of his symptomatology after service.  This new 
evidence also is sufficient to establish a reasonable possibility 
of substantiating the claim because the Veteran and his wife are 
competent to report their own experiences.  Moreover, for 
purposes of this analysis, the credibility of their statements 
must be presumed.

The Board also finds that the March 2007 letter from the private 
audiologist is new because it establishes a link between the 
Veteran's bilateral hearing loss and his active service.  This 
new evidence also is sufficient to establish a reasonable 
possibility of substantiating the claim because it is a medical 
opinion from a trained audiologist competent to render such an 
opinion.

Accordingly, new and material evidence has been presented to 
reopen the claim.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection can be 
granted for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss because it is related to service.  
Specifically, he maintains that he has experienced this 
disability since active duty, when he was exposed to the loud 
noises produced by the guns aboard a naval destroyer.

Service treatment records reflect no complaints or treatment 
related to hearing loss.  A report of medical examination 
prepared in February 1955, at the time of the Veteran's release 
from active duty, reflects that spoken voice and whisper voice 
testing yielded normal results.

However, there is competent and credible lay evidence of record 
that establishes the Veteran was exposed to loud noises during 
service and that he experienced difficulty hearing during service 
and immediately after his discharge from service.  As noted 
above, the Veteran reported that a large gun fired in near 
proximity to him while he was stationed aboard a naval destroyer.  
He also reported that he noticed markedly decreased hearing 
ability during the next three days.  In addition, the Veteran's 
wife reported that his parents commented on his decreased hearing 
acuity when they saw him during a visit home shortly after his 
release from active duty.

The Veteran is competent to describe his in-service exposure to 
loud noises and his perception of his own diminished hearing.  
The Veteran's wife is competent to report her observations from 
her post-wedding trip to visit the Veteran's parents.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Moreover, the Board has no reason to 
question the credibility of their statements concerning these 
facts.  In this regard, the Board notes that the Veteran's 
service records confirm that he served aboard a naval destroyer 
and that he has provided repeated, consistent accounts of his in-
service noise exposure.  The Board, therefore, finds that the 
Veteran experienced in-service noise exposure, that he developed 
decreased hearing acuity during service, and that he continued to 
experience decreased hearing acuity after his release from active 
duty.

The post-service medical evidence of record reflects that the 
Veteran currently has bilateral sensorineural hearing loss 
disability.  The December 2006 VA audiological examination report 
confirms the diagnosis in accordance with 38 C.F.R. § 3.385.

With respect to medical nexus, the private audiologist opined in 
the March 2007 letter that the Veteran's hearing loss is 
consistent with noise exposure.  The Board notes that the Veteran 
reported having some post-service occupational noise exposure at 
the August 2010 hearing, but the March 2007 audiologist rendered 
his opinion based solely upon on the Veteran's account of his in-
service noise exposure.  The December 2006 VA audiological 
examiner was unable to render a medical nexus opinion, and there 
is no contrary medical opinion of record.  

Accordingly, since the preponderance of the evidence is in favor 
of the claim, service connection for bilateral hearing loss is 
warranted.


ORDER

New and material evidence having been received, reopening of the 
claim of entitlement to service connection for bilateral hearing 
loss is granted.

Service connection for bilateral hearing loss is granted.





____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


